RECORD IMPOUNDED

                            NOT FOR PUBLICATION WITHOUT THE
                           APPROVAL OF THE APPELLATE DIVISION
    This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
 internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                     SUPERIOR COURT OF NEW JERSEY
                                                     APPELLATE DIVISION
                                                     DOCKET NO. A-0364-20

NEW JERSEY DIVISION
OF CHILD PROTECTION
AND PERMANENCY,

        Plaintiff-Respondent,

v.

D.D.,

        Defendant-Appellant,

and

J.M.,

Defendant.
__________________________

IN THE MATTER OF S.M.,
a minor.
__________________________

                Submitted December 16, 2021 – Decided January 31, 2022

                Before Judges Mawla and Mitterhoff.
             On appeal from the Superior Court of New Jersey,
             Chancery Division, Family Part, Burlington County,
             FN-03-0113-17.

             Joseph E. Krakora, Public Defender, attorney for
             appellant (Richard Foster, Assistant Deputy Public
             Defender, of counsel and on the briefs).

             Andrew J. Bruck, Acting Attorney General, attorney for
             respondent (Jane C. Schuster, Assistant Attorney
             General, of counsel; Meaghan Goulding, Deputy
             Attorney General, on the brief).

PER CURIAM

      In this Title Nine case, defendant D.D. (Dana) 1 appeals from a March 28,

2017 order finding that she abused or neglected her eldest daughter – S.M.

(Sasha) – by allowing the child's stepfather to return to the home after the

Division of Child Protection and Permanency (Division) substantiated

allegations that he had sexually abused S.M. pursuant to N.J.S.A. 9:6-8.21(c).2

We affirm.

      On appeal, Dana raises the following arguments:




1
   We use fictious names to protect the privacy interests of the parties and
confidentiality of the record. R. 1:38-3(d)(12).
2
  D.J. (Derrick) did not participate in the underlying litigation and is not appealing
the Title Nine finding against him.
                                                                               A-0364-20
                                          2
POINT I

REVERSAL OF THE TRIAL COURT'S ABUSE AND
NEGLECT ADJUDICATION AGAINST [DANA] IS
WARRANTED AS A MATTER OF LAW, BECAUSE
THE TRIAL COURT ERRED IN ITS APPLICATION
OF THE LAW REGARDING CORROBORATION OF
THE CHILD'S OUT-OF-COURT ALLEGATIONS.

     A.    The Court Erred In Holding That
     Corroboration Was Provided By [Sasha's]
     Supposedly Consistent Repetition Of Her
     Allegations.

     B.    The Court Erred In Holding That
     Corroboration Of [Sasha's] March 2016 Sexual
     Abuse Allegations Was Provided by [Dana's]
     Admission That She Allowed [Derrick] To Come
     To The Home To Visit His Children In November
     2016.

     C.    The Court Erred In Holding That
     Corroboration Of [Sasha's] Sexual Abuse
     Allegations Was Provided By "Medical And
     Scientific Evidence," As There Was No Such
     Evidence In The Record.

POINT II

THE COURT ERRED IN BASING ITS ABUSE AND
NEGLECT JUDGMENT IN SUBSTANTIAL PART
UPON THE CHILD ABUSE PEDIATRICIAN'S
TESTIMONY AS BOTH EXPERT WITNESS AND
LAY WITNESS, AS THE EXPERT TESTIMONY
WAS WITHOUT PROPER MEDICAL/SCIENTIFIC
BASIS AND THE LAY OPINION TESTIMONY WAS
NOT EXCLUSIVELY RELIANT ON PERSONAL
KNOWLEDGE.

                                                     A-0364-20
                        3
POINT III

UNDER     THE    TOTALITY      OF     THE
CIRCUMSTANCES IN THIS CASE, THE TRIAL
COURT DENIED [DANA] THE LEVEL OF DUE
PROCESS AND "FUNDAMENTAL FAIRNESS"
THAT NEW JERSEY LAW REQUIRES IN
[DIVISION] MATTERS BY ITS COMPLETE
RELIANCE ON THE [DIVISION] WORKER'S
WRITTEN DESCRIPTION OF, AND TESTIMONY
ABOUT, [SASHA'S] PROSECUTOR INTERVIEW
INSTEAD OF DIRECTLY VIEWING VIDEO OF
THE INTERVIEW, OR TAKING TESTIMONY
FROM [SASHA] IN CAMERA, ESPECIALLY
GIVEN THE FAILURE OF [THE DIVISION] TO
PRESENT THE INTERVIEWING DETECTIVE AS A
WITNESS    OR     TO   PRESENT       ANY
PSYCHOLOGICAL EVIDENCE REGARDING THE
ALLEGED CAUSES OF [SASHA'S] DISTRESS.

POINT IV

THE TRIAL COURT'S FINDING THAT [DANA]
"KNEW" IN NOVEMBER 2016 THAT [SASHA]
HAD BEEN SEXUALLY ASSAULTED BY
[DERRICK] WAS CONJECTURE, WITHOUT
SUPPORTING EVIDENCE IN THE RECORD, AND
THE RESULTING DETERMINATION THAT
[DANA] WILLINGLY HARMED [SASHA] AND
PUT HER AT RISK BY ALLOWING [DERRICK] IN
THE HOME MUST BE REVERSED.

POINT V

REGARDLESS OF WHETHER THIS COURT CAN
AFFIRM THE TRIAL COURT'S DETERMINATION
THAT [DERRICK] SEXUALLY ABUSED [SASHA],

                                            A-0364-20
                    4
            IT SHOULD NEVERTHELESS REVERSE THE
            DETERMINATION THAT [DANA'S] ACTS AND
            OMISSIONS CONSTITUTED TITLE [NINE] ABUSE
            AND NEGLECT OF [SASHA], BASED ON [THE
            DIVISION'S]  FAILURE      TO    PRESENT
            PARTICULARIZED EVIDENCE OF HOW THE
            PARENTAL BEHAVIORS HARMED [SASHA], OR
            PUT HER IN IMMINENT DANGER AND AT
            SUBSTANTIAL RISK OF HARM.

      Our review of the Family Part's abuse or neglect finding is limited. N.J.

Div. of Youth & Fam. Servs. v. S.H., 439 N.J. Super. 137, 144 (App. Div. 2015).

We must determine whether the decision "is supported by 'substantial and

credible evidence' on the record." N.J. Div. of Youth & Fam. Servs. v. F.M.,

211 N.J. 420, 448 (2012) (quoting N.J. Div. of Youth & Fam. Servs. v. M.M.,

189 N.J. 261, 279 (2007)). We defer to the Family Part's factual findings

because that court "has the superior ability to gauge the credibility of the

witnesses . . . and because it possesses special expertise in matters related to the

family." Ibid. A family court's decision should not be overturned unless it went

"so 'wide of the mark'" that reversal is needed "to correct an injustice." Ibid.

(quoting N.J. Div. of Youth & Fam. Servs. v. E.P., 196 N.J. 88, 104 (2008)).

The court's interpretation of the law or its legal conclusions are reviewed de

novo. State ex rel. A.B., 219 N.J. 542, 554-55 (2014).




                                                                              A-0364-20
                                         5
      The adjudication of abuse or neglect is governed by Title Nine, which is

designed to protect children. N.J.S.A. 9:6-1 to -8.114. Pursuant to N.J.S.A. 9:6-

8.21(c), an abused or neglected child is:

             a child less than [eighteen] years of age whose parent
             . . . (2) creates or allows to be created a substantial or
             ongoing risk of physical injury to such child by other
             than accidental means which would be likely to cause
             death or serious or protracted disfigurement, or
             protracted loss or impairment of the function of any
             bodily organ; (3) commits or allows to be committed an
             act of sexual abuse against the child; (4) or a child
             whose physical, mental, or emotional condition has
             been impaired or is in imminent danger of becoming
             impaired as the result of the failure of his parent . . . to
             exercise a minimum degree of care . . . (b) in providing
             the child with proper supervision or guardianship, by
             unreasonably inflicting or allowing to be inflicted
             harm, or substantial risk thereof, including the
             infliction of excessive corporal punishment; or by any
             other acts of a similarly serious nature requiring the aid
             of the court . . . .

      The Division "must prove that the child is 'abused or neglected' by a

preponderance of the evidence, and only through the admission of 'competent,

material and relevant evidence.'" N.J. Div. of Youth & Fam. Servs. v. P.W.R.,

205 N.J. 17, 32 (2011) (quoting N.J.S.A. 9:6-8.46(b)). Each case of alleged

abuse "requires careful, individual scrutiny" and is "generally fact sensitive."

Id. at 33.    The proofs must be evaluated based on the totality of the

circumstances. Id. at 39.

                                                                            A-0364-20
                                          6
        The statute does not require the child to suffer actual harm. N.J.S.A. 9:6 -

8.21(c)(4). Instead, abuse or neglect is established when a child's "physical,

mental, or emotional condition has been impaired or is in imminent danger of

becoming impaired." Ibid. When there is an absence of actual harm, but there

exists a substantial risk of harm or imminent danger, the court must consider

whether the parent exercised a "minimum degree of care" under the

circumstances. N.J. Div. of Youth & Fam. Servs. v. S.I., 437 N.J. Super. 142,

153 (App. Div. 2014) see N.J. Div. of Child Prot. & Permanency v. J.A., 436

N.J. Super. 61, 68 (App. Div. 2014) (finding that a minimum degree of care

"means 'grossly or wantonly negligent, but not necessarily intentional' conduct."

(quoting G.S. v. Dep't of Hum. Servs., 157 N.J. 161, 178 (1999))).

        Dana is a mother of six children, including Sasha. Dana is married to

Derrick, who is the father of two of her children and stepfather to Sasha.

        On March 6, 2016, the Division received a referral from the Willingboro

Police Department that Sasha, then thirteen years old, had alleged that Derrick

raped her. When the officer initially responded to the home, he found Dana,

Derrick, Sasha, and M.J. (Michael)3 arguing. Michael told the officer that Sasha


3
    Michael is Derrick's brother.



                                                                              A-0364-20
                                          7
showed him a note from her diary that indicated that she was raped when she

was younger and that it never stopped. When the officer read the diary, 4 he

observed comments that Sasha felt dirty and blamed herself.           The officer

escorted Derrick from the home. The Division later assessed the home and

spoke to Dana.

        On March 23, 2016, Sasha was examined by Dr. Monique Higginbotham,

a pediatrician at the CARES Institute. Dr. Higginbotham obtained a history

from Dana. In her report, Dr. Higginbotham indicates that Dana, who appeared

visibly distressed, was told by Michael that Sasha gave him a note indicating

that she and Derrick were "having sex every other night." Dana also told Dr.

Higginbotham that Sasha directly disclosed that they had sex, but Dana was

unsure if that is true or not. Dana reported that Michael observed that Sasha

threatened to kill herself and was taken to a hospital due to this apparent suicide

attempt.5 Dana reported that Sasha has been crying every day.

        Dr. Higginbotham also interviewed Sasha. Sasha refused to permit Dr.

Higginbotham to conduct a physical examination. Sasha revealed that the first



4
    The diary did not reference Derrick by name.
5
   Dr. Higginbotham documented that Sasha had no prior history of anxiety,
depression, or suicide attempts.
                                                                             A-0364-20
                                         8
person she confided in about the sexual abuse allegations was Michael. Sasha

disclosed that she did, in fact, try to kill herself but Michael intervened. Sasha

indicated that the suicide attempt was related to the incidents with Derrick. At

the time of the interview, Sasha told Dr. Higginbotham that she still sometimes

felt suicidal. Sasha declined to talk specifically about the nature of the sexual

abuse. Sasha informed Dr. Higginbotham that Dana took her best friend away

from her because she was afraid they would have sex; when asked if they had

sex, Sasha replied "I feel violated, and I will always feel violated. Why would

I let anyone else do that?"

      Based on the reported disclosures and her apparent suicide attempt, Dr.

Higginbotham suspected Sasha was sexually abused.             Dr. Higginbotham

recommended that Sasha undergo a psychiatric evaluation, to screen for suicide

and depression, as well as trauma-focused cognitive behavioral therapy. Dr.

Higginbotham noted that a safety assessment was warranted for Sasha as the

alleged perpetrator is a close family member and she may be at risk for further

harm in his presence.

      Following an investigation, the Division substantiated the allegations that

Derrick sexually abused Sasha. N.J.A.C. 3A:10-7.3(c)(1); N.J.A.C. 3A:10-




                                                                            A-0364-20
                                        9
7.3(d). Derrick never requested an administrative hearing to appeal that finding.

See N.J.A.C. 3A:5-2.5.

      On July 6, 2016, Dana and the Division entered into a family agreement. 6

The agreement, which Dana signed, required that Dana would not allow Derrick

to have any contact with Sasha "because he was substantiated for sexually

abusing [Sasha]."

      On November 1, 2016, the Division investigated a referral that Sasha was

"fighting a lot" in school and a report that she was homicidal because Dana kept

"allowing the man who molested her into the home." Another referral was made

on November 23, 2016, due to allegations that Sasha was hitting the other

children and left them unattended at the park.

      In a subsequent interview with Division workers, Dana admitted that she

allowed Derrick to sleep at home one night. Dana also admitted that she picked

up Derrick during the week and brought him home to visit his children. She

indicated that Sasha typically left the home when Derrick came to visit.

      Sasha, in an interview with Division workers, indicated that she refused

to go back home because Dana kept allowing Derrick back into the home. She



6
  The family agreement permitted Derrick to have only supervised visitation with
his two children.
                                                                           A-0364-20
                                      10
told the workers that Derrick slept there on a regular basis. As a result, she was

forced to leave the house daily because she was uncomfortable and in fear that

Derrick might abuse her again. She revealed that Derrick started abusing her

when she was nine years old until she told Michael about the abuse around h er

thirteenth birthday. Sasha asserted that, while Dana initially believed her, Dana

"started calling her a liar." She stated that she had contemplated killing herself

in the past because Dana was choosing Derrick over her. Sasha also indicated

that some days she did not eat because she was depressed. The caseworker asked

Sasha if she would be willing to speak with police, and Sasha answered in the

affirmative.

      On November 27, 2016, the Division received a third referral from the

Willingboro Police Department after Sasha ran away because Dana let Derrick

back into the home. Based on that referral, the Division conducted a Dodd

removal of Sasha that same day.7

      On December 30, 2016, Sasha was interviewed by Sgt. Mike Krug.

During that interview, she informed Sgt. Krug that Derrick had raped her more



7
  "A 'Dodd removal' refers to the emergency removal of a child from the home
without a court order, pursuant to the Dodd Act, which, as amended, is found at
N.J.S.A. 9:6-8.21 to -8.82." N.J. Div. of Youth & Fam. Servs. v. N.S., 412 N.J.
Super. 593, 609 n.2 (App. Div. 2010).
                                                                            A-0364-20
                                       11
than one hundred times.       Sasha indicated that she told Michael about the

allegations after she got caught trying to kill herself and, in fact, on one occasion

did cut herself. When Sgt. Krug tried to get Sasha to open up about the specifics

of the allegations, she kept telling him that he could not look at her.

      On March 28, 2017, a Title Nine fact-finding hearing was conducted. The

Division called two witnesses: Sasha's treating physician, Dr. Higginbotham,

and the case manager, Jennifer Palumbo.

      Dr. Higginbotham has worked as a child abuse pediatrician at the CARES

Institute for five years and is board-certified in general and child abuse

pediatrics.8 Dr. Higginbotham testified about her interviews of Dana and Sasha

in March 2016 and about her findings based on those interviews.                   Dr.

Higginbotham indicated that, during her second evaluation of Sasha, which

occurred in March 2017, she found no evidence of STDs or sexual trauma, and

Sasha's hymen was still intact and there was no sign of transection.             She

highlighted, however, that she did not expect any findings related to sexual




8
  Over the objection of the Law Guardian, but not Dana's counsel, the judge accepted
Dr. Higginbotham as an expert in child abuse pediatrics. Child abuse pediatrics
encompasses child sexual abuse.


                                                                               A-0364-20
                                        12
trauma because Sasha indicated that the "last time . . . something happened with

[Derrick] had been a year prior to her being examined . . . ."9

        Palumbo testified she is an intake worker who has been employed by the

Division for seven years. She testified about Derrick's substantiated case, the

family agreement that Dana signed, and the three referrals and subsequent

investigation.

        Dana did not call any witnesses. Dana's counsel took no position on the

Division's request for a Title Nine finding against Derrick but argued the family

agreement was insufficient to establish a Title Nine finding against Dana.

Dana's counsel contended that Dr. Higginbotham's testimony did not establish

any physical evidence of sexual abuse and that Sasha's behavioral issues were

consistent with other issues. Dana's counsel conceded, however, that Derrick

would visit the home and Sasha would consequently leave the home.

        At the conclusion of the hearing, the judge issued his oral decision finding

Dana had abused or neglected her daughter.              He determined that Sasha's

allegations were specific, expansive, and consistent. The judge found t hat

Sasha's testimony was corroborated by Dana's admission of allowing Derrick



9
    Specifically, two days before Sasha's thirteenth birthday.


                                                                              A-0364-20
                                          13
into the home, the medical and scientific evidence provided by Dr.

Higginbotham, and the effect that it had on the child. 10 The judge also observed

that the manner in which Sasha behaved during her statement to Sgt. Krug –

including the facts that she was in the corner, she did not want to look at him,

she was hiding under her jacket, and she was writing on a board rather than

speaking – highlighted the traumatic nature of the incidents.

      With respect to Dana, the judge found that:

                  What is important is that [Dana] knew that
            [Derrick] had sexually assaulted her daughter, yet she
            permitted [–] agreement or not, validity or not [–]
            [Derrick] back in the home on a regular basis. She
            acknowledged it.

                   This caused [Sasha] to suffer even more
            emotional harm than she already had suffered. This
            caused [Sasha] to run away, and this caused [Sasha]
            also to be at substantial risk for this to happen again.

Indeed, the judge observed that:

                   And certainly it breaks your heart to hear the
            child's view, and it is a justified view that [Dana] is
            choosing [Derrick] over [her]. And that is emotional
            harm, to the [c]ourt.

                 This whole issue, well, okay, he should be able to
            come over to the house and visit his children and

10
   The judge noted that "children can have breakdowns and have suicide attempts
and can even feel very, very badly about things for other reasons other than sexual
abuse, but it all fits here, and it is all explained."
                                                                             A-0364-20
                                       14
            besides, this is a married couple, and so it is almost
            seemingly like it is okay, [Sasha] should leave. If
            [Derrick] comes over, then [Sasha] should leave.

                  No. She is a child. She is the one that should not
            have to take action to protect herself.

                   She can't drive. She is [thirteen] when this is
            going on. It is not her responsibility. It is not up to her
            to do this. It is the mother's job. [Dana's] job.

      Based on the above, the judge concluded that Dana created or allowed to

be created a substantial risk of ongoing injury, N.J.S.A. 9:6-8.21(c)(2), because

            she allowed [Derrick] to be in the same location with
            the child knowing that [Derrick] had sexually assaulted
            her child . . . on prior occasions, and knowing that this
            was something the Division was concerned about, and
            knowing that she was . . . not supposed to have them be
            in the same location[.]

The judge also concluded that Dana failed to provide Sasha with adequate

shelter when Derrick would come to the home, N.J.S.A. 9:6-8.21(c)(4)(a), as

well as the failure to provide Sasha with proper supervision and creating

substantial risk by allowing Derrick back due to the potential acts of renewed

sexual assault. N.J.S.A. 9:6-8.21(c)(4)(b). The judge issued an accompanying

written order. This appeal followed.

      We reject Dana's argument that the judge erred in finding that Dana placed

Sasha at risk of harm. Dana was aware of the sexual abuse because Sasha wrote


                                                                           A-0364-20
                                       15
a note about it that Dana read and consequently sought therapy for Sasha. It is

undisputed that the Division substantiated the allegations that Derrick sexually

abused Sasha. Derrick did not request an administrative hearing to appeal that

decision. On July 6, 2016, Dana signed the family agreement, which required

that Dana not allow Derrick to have contact with Sasha. It is undisputed that

Dana permitted Derrick to return to the home following the substantiation and

despite the family agreement.

      We also reject Dana's argument that the trial court erred in its application

of the law regarding corroboration of Sasha's out-of-court allegations. In an

abuse or neglect proceeding, children's out-of-court statements "relating to any

allegations of abuse or neglect shall be admissible in evidence; provided,

however, that no such statement, if uncorroborated, shall be sufficient to make

a fact[-]finding of abuse or neglect."     N.J.S.A. 9:6-8.46(a)(4).    "A child's

statement need only be corroborated by '[s]ome direct or circumstantial evidence

beyond the child's statement itself.'" N.J. Div. of Child Prot. & Permanency v.

A.D., 455 N.J. Super. 144, 157 (App. Div. 2018) (alteration in original) (quoting

N.J. Div. of Child Prot. & Permanency v. N.B., 452 N.J. Super. 513, 522 (App.

Div. 2017)).




                                                                            A-0364-20
                                      16
      "The most effective types of corroborative evidence may be eyewitness

testimony, a confession, an admission or medical or scientific evidence." Ibid.

(quoting N.J. Div. of Youth & Fam. Servs. v. L.A., 357 N.J. Super. 155, 166

(App. Div. 2003)).    Such indirect evidence has included "a child victim's

precocious knowledge of sexual activity, a semen stain on a child's blanket, a

child's nightmares and psychological evidence." N.J. Div. of Child Prot. &

Permanency v. I.B., 441 N.J. Super. 585, 591 (App. Div. 2015) (quoting N.J.

Div. of Youth & Fam. Servs. v. Z.P.R., 351 N.J. Super. 427, 436 (App. Div.

2002)). Evidence of "age-inappropriate sexual behavior" can also provide the

necessary corroboration required under N.J.S.A. 9:6-8.46(a)(4). Z.P.R., 351 N.J.

Super. at 435-6. In N.B., the court found no corroboration where the child

"denied thoughts of self-harm; his mood was normal and appropriate; he was

cooperative during his evaluation; . . . and he denied problems with app etite,

sleep, or mood." 452 N.J. Super. at 522.

      The Family Part judge correctly determined that there is ample evidence

to corroborate Sasha's allegations of sexual abuse. As the judge found, Sasha's

statements to various individuals, including Michael, Dr. Higginbotham,




                                                                          A-0364-20
                                      17
Division workers, and Sgt. Krug, were consistent.11 Significantly, there was

evidence of self-harm. Sasha, on at least one occasion, attempted to commit

suicide. Even at the time of her interview, Sasha told Dr. Higginbotham that

she still sometimes felt like killing herself.

      There is also evidence of disturbances in Sasha's mood and appetite. Dana

informed Dr. Higginbotham that Sasha was crying almost every day. Sasha

informed Division workers that some days she refused to eat because she was

depressed. Indeed, one referral was due to reports that Sasha was fighting a lot

in school. Finally, Sasha was largely uncooperative during interviews and

evaluations. In the initial evaluation by Dr. Higginbotham, Sasha refused to

undergo a physical examination. During her interview with Sgt. Krug, she could

not verbalize the encounters with Derrick and was forced to write them down on

a whiteboard. When pressed on the specifics, Sasha kept telling Sgt. Krug that

he could not look at her. At one point in the interview, Sasha went to the corner

of the room and put her winter jacket over her head.

      We discern no error in the judge's finding that there was ample

corroborative evidence to support his conclusion that Derrick sexually abused


11
   When reviewing a child's hearsay statement under N.J.R.E. 803(c)(27), the court
may consider the child's repetition and consistency of statements, but "consistency
alone does not constitute corroboration." N.B., 452 N.J. Super. at 523.
                                                                             A-0364-20
                                        18
Sasha, that Dana knew of the abuse, and took no steps to protect her daughter in

violation of her agreement with the Division.

      To the extent not addressed, we conclude Dana's remaining arguments

lack sufficient merit to warrant discussion in a written opinion. R. 2:11-

3(e)(1)(E).

      Affirmed.




                                                                          A-0364-20
                                      19